o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-133857-10 number release date uil 25c the honorable joe sestak u s house of representatives washington d c attention -------------------- dear mr sestak i am responding to your inquiry dated date on behalf of your constituent ----- -------------------------------------------------------------------------------------------------- he asked about the residential energy_property credit available for eligible building envelope components including exterior windows see enclosed sec_25c of the internal_revenue_code the code ------------ asked that we issue an interpretation of sec_25c that would allow the credit for qualifying property purchased by date if the taxpayer has the property installed in early because the congress expressly stated in sec_25c that taxpayers may not claim the credit for property placed_in_service ie installed after date we have no authority to interpret the statute otherwise the congress would have to change the law to extend the credit to property installed after date the law provides a tax_credit for amounts paid for qualifying building envelope components including exterior windows and skylights the credit may not exceed dollar_figure for the total expenditures_for qualifying property for taxable years beginning in and the credit is available for improvements to an existing home or an addition or renovation to an existing home the credit i sec_30 percent of the expenditures_for qualifying property that a taxpayer pays or incurs during a taxable_year for this credit the law uses a rule from sec_25d of the code to determine when a taxpayer pays or incurs an expenditure under this rule a taxpayer treats an expenditure as made when the original installation of an item is completed or if the expenditure is for a renovation when the taxpayer begins the original_use of the renovated property conex-133857-10 the law also provides that the credit is not available for any property placed_in_service after date sec_25c of the code placed_in_service is an often- used phrase in tax law that means the property is in a condition or state of readiness and availability for a specifically assigned function windows and skylights are not ready and available for use until installed in the taxpayer’s principal_residence thus a taxpayer must install windows and skylights by date to qualify for the tax_credit i hope this information is helpful if -------------or you have further questions please contact ----------------------- or me at -------------------- sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosure
